Citation Nr: 1421938	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date prior to September 2, 2010, for the award of entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Justin G. Holbrook, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2008, September 2008, April 2009, November 2009, and December 2010 by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims folder.  The record was held open until September 1, 2012, to afford the Veteran and his attorney an opportunity to submit additional evidence.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran separated from active service in October 1967; he did not raise a claim of entitlement to service connection for PTSD within one year of discharge.

2.  On September 12, 2007, the RO received the Veteran's original claim of entitlement to service connection for PTSD; no communication or medical record prior to that date may be interpreted as a formal or informal claim of entitlement to service connection for PTSD.



CONCLUSION OF LAW

The criteria for entitlement to an effective date of September 12, 2007, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for PTSD following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA treatment records, to include records from Wilmington Vet Center.  The Veteran has also submitted statements as well as private treatment records from multiple providers to be included in the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that service connection claim was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Effective Date for the Award of Service Connection for PTSD

The Veteran seeks entitlement to an effective date prior to September 2, 2010, for the award of entitlement to service connection for PTSD.  

Service treatment records showed treatment for shrapnel wounds, but did not reflect any treatment for or findings of any psychiatric disorder.  Service personnel records listed the Veteran's assigned military occupational specialty (MOS) as Lt Wpns Inf (Light Weapons Infantry).

Treatment records from the Wilmington Vet Center, dated from August 2007 to January 2008, revealed complaints of intrusive thoughts as well as assessments of PTSD and anxiety assigned by the Veteran's licensed professional counselor (LPC) starting in August 2007.

The Veteran initially filed a claim of entitlement to service connection for PTSD that was received by the RO on September 12, 2007.  He asserted that his PTSD began in 1997.  He further reported that he was seeking to correct his service records in order to properly reflect his receipt of the Purple Heart.  Additional stressor statements received in October 2007 detailed the Veteran's asserted stressors of witnessing intense combat and being injured during combat. 

In a January 2008 VA PTSD examination report, the examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD. 

In a March 2008 rating decision, the RO denied entitlement to service connection for PTSD, finding that the Veteran lacked a clinical diagnosis of PTSD.  It was noted that while service records showed the Veteran's receipt of shrapnel wounds to the right shoulder and right side of the face, service records did not reveal any award for which the PTSD stressor could be conceded.  The Veteran was notified of the March 2008 rating decision and provided with his appellate rights in a March 2008 letter.  

Additional evidence was received in September 2008, which necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the March 2008 rating decision is not considered final.  In September 2008, the Veteran submitted a copy of a September 2008 letter and record of proceedings from the Department of the Army with a determination that the Veteran's service records should be corrected to reflect the award of the Purple Heart for wounds received in action on November 19, 1966.

In a September 2008 rating decision, the RO confirmed and continued the previous denial of the claim of entitlement to service connection for PTSD.  While the Army's decision to award the Purple Heart was noted to serve as stressor confirmation, the RO indicated that the Veteran still lacked a clinical diagnosis of PTSD.  The Veteran was notified of the September 2008 rating decision and provided with his appellate rights in an October 2008 letter.  

Additional evidence was received in February 2009, which necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the September 2008 rating decision is not considered final.  In February 2009, the Veteran submitted private treatment records dated from October 2008 to January 2009 as well as a February 2009 statement from a private physician, P. Z., M. D.  The physician indicated that it was his opined that the Veteran developed PTSD following his service in Vietnam.  It was noted that the Veteran still has many symptoms of PTSD now, perhaps lacking only one of category C (avoidance) symptoms for a full diagnosis.  In a March 2009 VA PTSD examination report, the examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD.

In an April 2009 rating decision, the RO confirmed and continued the previous denial of the claim of entitlement to service connection for PTSD.  The RO indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Veteran was notified of the April 2009 rating decision and provided with his appellate rights in an April 2009 letter.  

Additional evidence was associated with the record in November 2009, which necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the April 2009 rating decision is not considered final.  In November 2009, VA treatment records dated from July 2009 to October 2009 were associated with the record, revealing a positive PTSD screening as well as a diagnosis of anxiety disorder. 

In a November 2009 rating decision, the RO confirmed and continued the previous denial of the claim of entitlement to service connection for PTSD.  The RO indicated that evidence of record failed to reveal a clinical diagnosis of PTSD.  The Veteran was notified of the November 2009 rating decision and provided with his appellate rights in a November 2009 letter.

Additional evidence was associated with the record in October 2010, which necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the November 2009 rating decision is not considered final.  In October 2010, the Veteran submitted a private treatment record dated on September 2, 2010, which showed a diagnosis of PTSD by the private physician, D. J. J., M. D.  Additional VA treatment records dated in August and September 2010 showed a diagnosis of anxiety/PTSD assigned by the Veteran's Licensed Clinical Social Worker (LCSW).  In an October 2010 VA PTSD examination report, the examiner listed an Axis I diagnosis of PTSD and noted Axis IV diagnoses of stresses of Vietnam and stresses of life.

In a December 2010 rating decision, the RO granted service connection for PTSD, assigning an initial 50 percent rating, effective September 2, 2010, the date the RO found the record showed the first formal diagnosis of PTSD.  In February 2011, the Veteran filed a timely notice of disagreement with the effective date assigned in the December 2010 rating decision.  In July 2011, the RO issued a statement of the case, and the Veteran perfected an appeal in September 2011.

The Veteran separated from active service in October 1967.  It is not in dispute that he did not submit a claim of entitlement to service connection for PTSD within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for PTSD as of the day following discharge is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Board finds that the Veteran's claim of entitlement to service connection for PTSD has been pending since VA first received his original claim on September 12, 2007.  Having established that the prior rating decisions denying service connection were not final, the Board now considerers the earliest effective date which may be assigned.  As the claim has been repeatedly reconsidered, not reopened, the effective date is affixed by operation of 38 C.F.R. § 3.400(b)(2)(i) for entitlement to service connection arising on a direct basis as noted above.

With respect to the phrase "the date entitlement arose", the Court has stressed what that phrase does not mean.  In McGrath  v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377   (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. 

Similar to the facts in McGrath, the Veteran was not formally diagnosed with PTSD until September 2, 2010, which represents the earliest date that the Veteran proved his claim; however, that date is not synonymous with the date entitlement arose.  McGrath, 14 Vet. App. at 35.  Here, the Veteran submitted a claim for PTSD in 2007 and described symptoms of intrusive thoughts of combat, dreams, and anxiety to his VA counselors starting in August 2007.  Such symptoms were ultimately diagnosed as PTSD.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   In addition, during his June 2012 Board videoconference hearing, the Veteran testified that his psychiatric symptoms had been the same in 2007 as when he was formally diagnosed with PTSD in 2010.  Thus, at the time of his 2007 claim, the Veteran was also experiencing the same symptoms based on which his PTSD was later diagnosed.  The Veteran is competent to report symptomatology which may be observed.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Therefore, entitlement had arisen at the time of the Veteran's September 2007 claim, but the evidence did not substantiate his claim until, at the earliest, September 2010.  Consistent with McGrath, the date entitlement arose with respect to a service connection claim cannot be solely dependent on the date of an examination or opinion.  To find otherwise would result in the assignment of effective dates, in some instances, based on when the Veteran could be scheduled for an examination and not on the facts found or the date entitlement arose.  Such results would not be in accordance with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400(q)(2), (r). 

The Board finds that, as the Veteran's original claim for service connection for PTSD was received by VA on September 12, 2007, and evidence received in connection with that claim revealed a diagnosis of PTSD related to conceded in-service combat stressors, the date of claim, September 12, 2007, is the controlling date for the effective date assigned under the factual circumstances in this matter. 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  

As such, an effective date of September 12, 2007, but no earlier, is granted for the award of service connection and the assignment of the initial 50 percent rating for PTSD.  Emphasis is placed on the findings that there is no evidence that the Veteran filed a formal or informal claim for PTSD prior to September 12, 2007.  The Veteran and his attorney do not argue the contrary.  Neither the Veteran nor his attorney has identified any evidence to show that a claim was filed prior to September 12, 2007.  In fact, during the June 2012 Board videoconference hearing, the Veteran's attorney specifically indicated that the assignment of an effective date back to September 12, 2007, would effectively satisfy the Veteran's appeal.   


ORDER

An effective date of September 12, 2007, but no earlier, for the award of entitlement to service connection for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


